Citation Nr: 0709124	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scoliosis of the dorsolumbar spine, to include lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1955 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO determined that the veteran had 
not submitted new and material evidence to reopen a claim of 
service connection for scoliosis of the dorsolumbar spine, to 
include lumbosacral strain.

In his October 2001 VA Form 9, the veteran requested a BVA 
hearing in Washington, DC.  However, by correspondence dated 
July 2002, he withdrew his request.    


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied service 
connection for a back condition because the veteran's 
diagnosed back condition was a congenital or developmental 
abnormality which is not a disability under the law and not 
shown to be aggravated during service.  The  veteran was 
notified of this decision but did not file a timely notice of 
disagreement.  

2.  Evidence received since the March 1986 rating decision is 
either duplicative or cumulative of evidence previously of 
record or does not bear directly and substantially on the 
matter under consideration.     


CONCLUSIONS OF LAW

1.  The March 1986 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2006).

2.  No new and material evidence has been received since the 
March 1986 rating decision to reopen the veteran's claim for 
service connection for scoliosis of the dorsolumbar spine, to 
include lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for back condition in a 
March 1986 rating decision.  Although the veteran was 
notified of this decision, he did not file a timely notice of 
disagreement.  Therefore, the RO's decision of March 1986 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In this case, in the March 1986 rating decision, the RO 
denied service connection for a back condition because the 
veteran's diagnosed scoliosis with lumbarization of S1at the 
right side was a congenital developmental abnormality which 
is not a disability under the law and not shown to be 
aggravated during service.  A December 2000 rating decision 
found no new and material evidence to reopen the claim.  

Evidence received since the March 1986 rating decision 
consists of the following: treatment records from Huntsville 
Hospital, Huntsville, Alabama, dated from May 1993 to 
November 1999; treatment records from Metro Heart Group of 
St. Louis Inc., St. Louis, Missouri, dated from July 1995 to 
August 1997; treatment records from Crestwood Medical Center, 
Huntsville, Alabama, dated from July 1998 to October 1999; 
treatment records from BJC Medical Group, St. Louis, 
Missouri, dated from October 1998 to November 1998; treatment 
records from USAF Medical Center, Scott Air Force Base, 
Illinois, dated from July 1995 to August 1997; medical 
evidence from Dr. G. C. Vournas, M.D., dated from July 1995 
to August 1997 and from October 2003 to February 2003; 
medical evidence from Dr. S. E. Kraft, M.D., dated May 2004; 
medical evidence from Dr. C. Johnson, D.P.M., dated from 
April 2004 to October 2005; medical evidence from Dr. A. 
Razzaq, M.D., dated from September 2002 to October2003; 
medical evidence from Dr. A. Heideman, M.D., dated from 
December 2003 to May 2004; medical evidence from Dr. B. V. 
Wiethrop, M.D, dated March 2004; a VA esophagus and hiatal 
hernia examination dated February 2005; and a VA 
genitourinary examination dated August 2005.  The veteran has 
also submitted lay evidence in the form of his own written 
statement since the March 1986 rating decision.

Upon a review of the claims folder, the Board finds that 
there is no new and material evidence to reopen the veteran's 
claim for service connection for scoliosis of the dorsolumbar 
spine, to include lumbosacral strain.  The veteran's multiple 
written statements, though not exact duplicates of previous 
statements, each offer the assertion that the veteran's back 
condition was worsened by military service and shown by 
symptomology to have existed and worsened while on active 
duty.  However, such assertions were previously of record and 
considered and rejected by the RO in its March 1986 rating 
decision.  Therefore, the veteran's statements are merely 
cumulative of evidence already of record and are thus not new 
and material.   

Finally, the medical evidence submitted is not new and 
material.  The medical records submitted pertain exclusively 
to the treatment the veteran received for other conditions 
such as hypertension, cardiovascular disease, and a hiatal 
hernia.  The record does not contain a competent medical 
opinion linking the veteran's scoliosis or an aggravation of 
his scoliosis to his period of active service.  Therefore, 
the evidence does not bear directly and substantially on the 
matter at hand and is not new and material.       

In conclusion, the Board finds that evidence received since 
the March 1986 rating decision is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim 
is not reopened.  38 U.S.C.A. § 5108.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
May 2004 and July 2006, as well as in the August 2004 
statement of the case and August 2005 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition the August 2004 
statement of the case and August 2005 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the December 2000 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with such notice by letter dated July 
2006.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.  In the present appeal, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal by letter dated July 2006.  However, as 
the Board concludes the veteran's claim for service 
connection has not been reopened, any questions as to the 
appropriate disability rating or the effective date to be 
assigned are rendered moot.  In addition, the veteran was 
provided with a letter dated May 2006 which explained the 
evidence needed to reopen his previously finally denied claim 
and complies with the requirements of Kent.  

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 433 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, a VA examination, and 
private medical records.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the veteran provided additional private medical 
records as well as lay evidence in the form of his own 
written statements.  As there is no indication o outstanding 
evidence, the Board is satisfied that he duty to assist has 
been met.  




ORDER

No new and material evidence has been submitted to reopen the 
veteran's claim for service connection for scoliosis of the 
dorsolumbar spine, to include lumbosacral strain.  The appeal 
is denied.   




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


